Citation Nr: 0523566	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than January 18, 
1995, for the assignment of a 100 percent schedular rating 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from October 1968 to August 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran appeared at a Board Hearing in July 2000 before 
another Veterans Law Judge (VLJ) who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 2002).  A transcript of the hearing testimony is 
associated with the claim file.  The VLJ who presided at the 
hearing is no longer at the Board.  In a June 2005 letter, 
the Board informed the veteran of this fact and inquired if 
he desired another hearing.  In a June 2005 response, he 
advised that he did not desire another hearing.

In a decision dated in March 2001, the Board determined that 
the veteran's PTSD was 30 percent disabling for the period 
July 26, 1994, to January 17, 1995, and the veteran appealed 
the decision to the United States Court of Appeals For 
Veterans Claims (Court).  In a decision dated in October 
2004, the Court ruled that the Board's decision provided 
inadequate reasons and bases for rejecting a compensable 
evaluation for the period prior to July 1994.  In an Order 
dated in November 2004, the Court vacated the March 2001 
Board decision, and remanded the case to the Board for 
further appellate review consistent with the Court's 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Court's decision specifically noted that the Board did 
not assess or comment on a July 2000 VA psychiatric treatment 
note wherein a staff psychiatrist noted that, when the 
veteran was struck by a vehicle in 1970, his PTSD symptoms 
were interfering with his ability to concentrate, and he was 
experiencing intrusive thoughts.

In an April 2005 brief submitted to the Board in response to 
the Court's remand, the veteran's attorney requested a remand 
to the RO for additional development if the Board deems it 
inappropriate to allow the veteran's claim.  Specifically, 
the attorney requested development for records generated by 
the veteran's then VA PTSD counselor, Mr. Kellman.

The Board notes that a September 1994 note by a VA 
psychologist reflects that he reviewed the veteran's 
electronic records and noted that the veteran was seeing Mr. 
Kellman, and the provider encouraged the veteran to continue 
to see Mr. Kellman.  Although the veteran testified at the 
January 1996 RO hearing that Mr. Kellman was his one-on-one 
counselor, and entries by the veteran's treating 
psychiatrists refer to remarks of Mr. Kellman and his advice 
to the veteran, the Board notes only a June 1995 entry signed 
by Mr. Kellman.  As noted, other references to him are 
indirect.  The Board further notes that, after the 1996 RO 
hearing, the RO's request for the veteran's VA treatment 
records were for the period November 1995 forward.  No 
specific request for records maintained or generated by Mr. 
Kellman was made.  Thus, the Board is unable to determine 
from the current state of the claim file whether additional 
records from Mr. Kellman exist.

Accordingly, the case is REMANDED for the following:

1.  The RO should request any 
psychiatric treatment records extant 
related to the veteran for the period 
prior to November 1995.  The RO should 
endeavor to specifically request any 
counseling records maintained or 
generated by Mr. Kellman related to the 
veteran.

2.  After the above is completed, 
regardless of whether additional 
treatment records are obtained, the RO 
should arrange for an expert 
comprehensive medical review of the 
claim file by an appropriate examiner.  
Request the examiner to assess and opine 
on the specific PTSD symptomatology 
manifested by the veteran prior to 
January 1995, to include an opinion as 
to whether there is any objective 
factual basis, other than the veteran's 
subjective claims, for the entry in the 
July 2000 VA psychiatric treatment note.
3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that the benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

